
	
		I
		111th CONGRESS
		1st Session
		H. R. 2575
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Andrews (for
			 himself, Mr. George Miller of
			 California, Mr. Lincoln Diaz-Balart of
			 Florida, Mr. Platts,
			 Mr. Sestak, and
			 Mr. Al Green of Texas) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To provide parity under group health plans and group
		  health insurance coverage in the provision of benefits for prosthetic devices
		  and orthotics devices, components and benefits for other medical and surgical
		  services.
	
	
		1.Short titleThis Act may be cited as the
			 Prosthetic and Custom Orthotic Parity
			 Act of 2009.
		2.Findings;
			 purpose
			(a)FindingsCongress finds the following:
				(1)There are more
			 than 1,800,000 people in the United States living with limb loss.
				(2)Every year, there
			 are more than 130,000 people in the United States who undergo
			 amputation.
				(3)In addition,
			 United States military personnel serving in Iraq and Afghanistan and around the
			 world have sustained traumatic injuries resulting in amputation.
				(4)The number of
			 amputations in the United States is projected to increase in the years ahead
			 due to rising incidence of diabetes and other chronic illness.
				(5)Those suffering
			 from limb loss can and want to regain their lives as productive members of
			 society.
				(6)Prosthetic devices
			 enable amputees to continue working and living productive lives.
				(7)Insurance companies
			 have begun to limit reimbursement of prosthetic equipment costs at unrealistic
			 levels or not at all and often restrict coverage over a person’s lifetime,
			 which shifts costs onto the Medicare and Medicaid programs.
				(8)Eleven States have
			 addressed this problem and have enacted prosthetic parity legislation.
				(9)Prosthetic parity
			 legislation has been introduced and is being actively considered in 30
			 States.
				(10)The States in
			 which prosthetic parity laws have been enacted have found there to be minimal
			 or no increases in insurance premiums and have reduced Medicare and Medicaid
			 costs.
				(11)Prosthetic parity
			 legislation will not add to the size of government or to the costs associated
			 with the Medicare or Medicaid programs.
				(12)If coverage for
			 prosthetic devices and components are offered by a group health insurance
			 policy, then providing such coverage of prosthetic devices on par with other
			 medical and surgical benefits will not increase the incidence of amputations or
			 the number of individuals for which a prosthetic device would be medically
			 necessary and appropriate.
				(13)In States where
			 prosthetic parity legislation has been enacted, amputees are able to return to
			 a productive life, State funds have been saved, and the health insurance
			 industry has continued to prosper.
				(14)Prosthetic
			 services allow people to return more quickly to their preexisting work.
				(15)Spina bifida
			 occurs in 7 out of every 10,000 live births in the United States.
				(16)For children with
			 spina bifida, access to a custom orthotic device impacts both their short and
			 long term mobility, their muscle strength, and overall quality of life. As they
			 mature, the orthotic device allows them to maintain their maximum level of
			 functionality. This has a profound impact on their ability to become and remain
			 independent and productive members of the community.
				(17)Cerebral palsy is
			 one of the most common congenital (existing before birth or at birth) disorders
			 of childhood. About 10,000 babies per year in the United States will develop
			 cerebral palsy.
				(18)The purpose of a
			 custom orthotic device for people with cerebral palsy is to protect, such as
			 stabilizing a fracture during healing; to prevent deformity, such as stretching
			 braces worn while the person sleeps, to help prevent muscle contractures; and
			 to improve function. This can help kids with cerebral palsy achieve maximum
			 potential in growth and development.
				(19)If coverage for
			 prosthetic and custom orthotic devices and related services is offered to
			 individuals by a group health insurance policy, then providing such coverage of
			 prosthetic and orthotic devices on par with other medical and surgical benefits
			 will not increase the incidence of amputations or the number of individuals for
			 which a prosthetic or custom orthotic device would be medically necessary and
			 appropriate.
				(b)PurposeThe
			 purpose of this Act is to require that each group health plan that provides
			 both coverage for prosthetic devices and components and medical and surgical
			 benefits, provide such coverage under terms and conditions that are no less
			 favorable than the terms and conditions under which such benefits are provided
			 under such plan.
			3.Prosthetics and
			 custom orthotic device parity under ERISA
			(a)In
			 generalSubpart B of part 7
			 of subtitle B of title I of the Employee Retirement Income Security Act of 1974
			 is amended by inserting after section 713 (29 U.S.C. 1185b) the following new
			 section:
				
					715.Prosthetics and
				custom orthotic device parity
						(a)In
				generalIn the case of a
				group health plan (or health insurance coverage offered in connection with such
				a plan) that provides both medical and surgical benefits and benefits for
				prosthetic devices and components and orthotic devices (as defined under
				subsection (d)(1))—
							(1)such benefits for prosthetic devices and
				components and custom orthotic devices and related services under the plan (or
				coverage) shall be provided under terms and conditions that are no less
				favorable than the terms and conditions applicable to substantially all medical
				and surgical benefits provided under the plan (or coverage);
							(2)such benefits for prosthetic devices and
				components and custom orthotic devices and related services under the plan (or
				coverage) may not be subject to separate financial requirements (as defined in
				subsection (d)(2)) that are applicable only with respect to such benefits, and
				any financial requirements applicable to such benefits may be no more
				restrictive than the financial requirements applicable to substantially all
				medical and surgical benefits provided under the plan (or coverage); and
							(3)any treatment limitations (as defined in
				subsection (d)(3)) applicable to such benefits for prosthetic devices and
				components and custom orthotic devices and related services under the plan (or
				coverage) may not be more restrictive than the treatment limitations applicable
				to substantially all medical and surgical benefits provided under the plan (or
				coverage).
							(b)In-network and
				out-of-network standards
							(1)In
				generalIn the case of a
				group health plan (or health insurance coverage offered in connection with such
				a plan) that provides both medical and surgical benefits and benefits for
				prosthetic devices and components and custom orthotic devices and related
				services, and that provides both in-network benefits for prosthetic devices and
				components and out-of-network benefits for prosthetic devices and components,
				the requirements of this section shall apply separately with respect to
				benefits provided under the plan (or coverage) on an in-network basis and
				benefits provided under the plan (or coverage) on an out-of-network
				basis.
							(2)ClarificationNothing
				in paragraph (1) shall be construed as requiring that a group health plan (or
				health insurance coverage offered in connection with such a plan) eliminate an
				out-of-network provider option from such plan (or coverage) pursuant to the
				terms of the plan (or coverage).
							(c)Additional
				requirements
							(1)Prior
				authorizationIn the case of
				a group health plan (or health insurance coverage offered in connection with
				such a plan) that requires, as a condition of coverage or payment for
				prosthetic devices and custom orthotic devices and related services under the
				plan (or coverage), prior authorization, such prior authorization must be
				required in the same manner as prior authorization is required by the plan (or
				coverage) as a condition of coverage or payment for all similar benefits
				provided under the plan (or coverage).
							(2)Limitation on
				mandated benefitsRequired
				benefits for prosthetic devices and custom orthotic devices and related
				services under this section are limited to the most appropriate model that
				adequately meets the medical requirements of the patient, as determined by the
				treating physician of the patient.
							(3)Coverage for
				repair or replacementBenefits for prosthetic devices and custom
				orthotic devices and related services required under this section shall include
				coverage for repair or replacement of prosthetic devices and components, if the
				repair or replacement is determined appropriate by the treating physician of
				the patient involved.
							(4)Annual or
				lifetime dollar limitationsA
				group health plan (or health insurance coverage offered in connection with such
				a plan) may not impose any annual or lifetime dollar limitation on benefits for
				prosthetic devices and custom orthotic devices and related services unless such
				limitation applies in the aggregate to all medical and surgical benefits
				provided under the plan (or coverage) and benefits for prosthetic devices and
				components.
							(d)DefinitionsFor
				the purposes of this section:
							(1)Prosthetic
				devices and componentsThe
				term prosthetic devices and components means such devices and
				components which may be used to replace, in whole or in part, an arm or leg, as
				well as the services required to do so, and includes external breast prostheses
				incident to mastectomy resulting from breast cancer.
							(2)Custom orthotic
				devices and related servicesThe term custom orthotic
				devices and related services means the following:
								(A)Custom-fabricated
				orthotics and related services, which include custom-fabricated devices that
				are individually made for a specific patient, as well as all services and
				supplies medically necessary for the effective use of the orthotic device,
				including formulating its design, fabrication, material and component
				selection, measurements, fittings, and static and dynamic alignments, and
				instructing the patient in the use of the device. No other patient would be
				able to use this item. A custom fabricated item is a device which is fabricated
				based on clinically derived and rectified castings, tracings, measurements,
				and/or other images (such as x-rays) of the body part. The fabrication may
				involve using calculations, templates and components. This process requires the
				use of basic materials including, but not limited to plastic, metal, leather or
				cloth in the form of uncut or unshaped sheets, bars, or other basic forms and
				involves substantial work such as vacuum forming, cutting, bending, molding,
				sewing, drilling and finishing prior to fitting on the patient.
				Custom-fabricated devices may be furnished only by an appropriately
				credentialed (certified or licensed) practitioner or accredited supplier in
				orthotics and/or prosthetics. These devices and services are represented by the
				existing set of L-codes describing this care currently listed in Centers for
				Medicare and Medicaid Services Transmittal 656.
								(B)Custom-fitted high
				orthotics and related services, which include prefabricated devices that are
				manufactured with no specific patient in mind, but that are appropriately
				sized, adapted, modified, and configured (with the required tools and
				equipment) to a specific patient in accordance with a prescription, and which
				no other patient would be able to use, as well as all services and supplies
				medically necessary for the effective use of the orthotic device, including
				formulating its design, fabrication, material and component selection,
				measurements, fittings, and static and dynamic alignments, and instructing the
				patient in the use of the device. Custom-fitted high devices may be furnished
				only by an appropriately credentialed (certified or licensed) practitioner or
				accredited supplier in orthotics and/or prosthetics. These devices and services
				are represented by the existing set of L-codes describing this care currently
				listed in Centers for Medicare and Medicaid Services Transmittal 656.
								(3)Financial
				requirementsThe term
				financial requirements includes deductibles, coinsurance,
				co-payments, other cost sharing, and limitations on the total amount that may
				be paid by a participant or beneficiary with respect to benefits under the plan
				or health insurance coverage and also includes the application of annual and
				lifetime limits.
							(4)Treatment
				limitationsThe term
				treatment limitations includes limits on the frequency of
				treatment, number of visits, days of coverage, or other similar limits on the
				scope or duration of
				treatment.
							.
			(b)Clerical
			 amendmentThe table of contents in section 1 of such Act is
			 amended by inserting after the item relating to section 713 the following new
			 item:
				
					
						Sec. 715. Prosthetics and custom orthotic
				device
				parity.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to group health plans (and health insurance coverage offered in connection with
			 group health plans) for plan years beginning on or after the date of the
			 enactment of this Act.
			4.Federal
			 administrative responsibilities
			(a)Assistance to
			 Plan Participants and BeneficiariesThe Secretary of Labor shall provide for
			 assistance to participants and beneficiaries under such plans with any
			 questions or problems regarding compliance with the requirements of this
			 section.
			(b)AuditsThe Secretary of Labor shall provide for
			 the conduct of random audits of group health plans (and health insurance
			 coverage offered in connection with such plans) to ensure that such plans are
			 in compliance with section 715 of the Employee Retirement Income Security Act
			 of 1974, as added by section 3.
			(c)GAO
			 study
				(1)StudyThe
			 Comptroller General of the United States shall conduct a study that evaluates
			 the effect of the implementation of the amendments made by this Act on the cost
			 of health insurance coverage, on access to health insurance coverage (including
			 the availability of in-network providers), on the quality of health care, on
			 benefits and coverage for prosthetic devices and components, on any additional
			 cost or savings to group health plans, on State prosthetic devices and
			 components benefit mandate laws, on the business community and the Federal
			 Government, and on other issues as determined appropriate by the Comptroller
			 General.
				(2)ReportNot
			 later than 2 years after the date of the enactment of this Act, the Comptroller
			 General of the United States shall prepare and submit to the appropriate
			 committees of Congress a report containing the results of the study conducted
			 under paragraph (1).
				(d)RegulationsNot
			 later than 1 year after the date of the enactment of this Act, the Secretary of
			 Labor shall promulgate final regulations to carry out this Act and the
			 amendments made by this Act.
			
